180 S.W.3d 49 (2005)
Floyd J. MAYHORN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 86158.
Missouri Court of Appeals, Eastern District, Division One.
December 20, 2005.
Kent Denzel, Assistant Public Defender, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Evan J. Buchheim, Assistant Attorney General, Jefferson City, MO, for Respondent.
Before MARY K. HOFF, P.J. and CLIFFORD H. AHRENS, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
A jury convicted Movant of one count of second-degree drug trafficking, in violation of Section 195.223 RSMo 2000. The trial court sentenced Movant, as a prior offender, to five years' imprisonment in the Missouri Department of Corrections. Movant appealed the judgment of his conviction and sentence in case number ED84116 but subsequently voluntarily dismissed his appeal. Movant thereafter timely filed his pro se and amended motions, pursuant to Rule 29.15, and waived an evidentiary hearing.
*50 We have reviewed the briefs of the parties, the legal file, and the record on appeal and find the claims of error to be without merit. The motion court's findings of fact are not clearly erroneous. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law applicable to this case would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).